Citation Nr: 0729328	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In November 2006, the Board remanded this matter to the RO 
for further development.  After completing the requested 
actions, the RO continued it denial of the claim (as 
reflected in an April 2007 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

The veteran's current back condition was not present during 
or within one year of service and the only competent medical 
opinion addressing etiology of the veteran's current back 
condition weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the RO sent letters to the veteran in December 
2004 and November 2006 that informed the veteran what he 
needed to substantiate his claim for service connection. 
These letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
asked the veteran to send to VA any information in his 
possession pertaining to his claims. The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, a March 2006 letter provided the 
veteran with notice compliant with Dingess/Hartman.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the disability rating and effective date 
elements pursuant to Dingess/Hartman, supra, until after the 
March 2005 decision on appeal, thus the Board finds that a 
timing error has occurred as to this element.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id.

As noted above, notice of the information and evidence 
necessary to establish increased ratings and earlier 
effective dates was not provided to the veteran until the 
March 2006 letter.  As such, the VCAA notice was deficient as 
to timing. Nevertheless, the Board finds that such error is 
not prejudicial to the veteran because in light of the denial 
of the service connection claim being decided in the instant 
decision, any question as to the appropriate effective date 
or disability rating to be assigned is rendered moot.  
Furthermore, notice compliant with Dingess/Hartman was 
provided to the veteran by the RO in March 2006 and also in 
November 2006.  The veteran was afforded ample opportunity to 
respond to each letter and the claim was fully developed 
prior to readjudication (as reflected in the June 2006 and 
April 2007 supplemental statements of the case (SSOC)).  
Under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate effectively 
in the processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini, 18 
Vet. App. at 122-24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim. The RO has obtained the veteran's service 
medical records and VA medical records, and arranged for the 
veteran to undergo a VA examination in December 2006; a 
report of this examination is of record.  In addition, the 
veteran has submitted his own statements in support of his 
claim.  A transcript of the August 2006 Board hearing also is 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that needs to be obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  See 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Certain chronic diseases (such as arthritis), will be 
presumed to have been incurred in service if manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis); this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

After considering the evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
competent evidence weighs against the claim.

Initially, the Board points out that the evidence of record 
clearly establishes that the veteran currently has a back 
condition.  However, as noted above, this is not the only 
requirement for an award of service connection; there also 
must be medical evidence of a nexus between the current 
disability and service.  

The veteran contends that his back condition is a result of a 
back injury from lifting heavy objects in-service.  However, 
the contemporaneous evidence does not support the veteran's 
assertions.   The veteran's service medical records reflect 
that in November 1973 the veteran complained of low back 
pain, aggravated by bending.  The impression was chronic 
lumbosacral strain. An April 1974 record reflects that the 
veteran complained of left paravertebral back pain after 
lifting.  No spasm or neurologic loss on examination.  There 
was no diagnosis.  A July 1975 record reflects that the 
veteran complained of low back pain after lifting a heavy 
object.  He had full range of motion on examination with no 
point tenderness.  The assessment was low back pain.  In 
August 1975, the veteran complained of pain in the lumbar 
area; however the examiner indicated that there were no 
objective findings on examination.  The assessment was a 
normal examination.  On separation examination in October 
1975, the veteran's spine was clinically normal. The examiner 
noted that the veteran had a history of low back pain for six 
months with no history of trauma, and it was not disabling.  
X-ray of the lumbosacral spine was also normal at separation.  

Post-service medical records do not establish the presence of 
any back condition for many years after service.  In this 
regard, the first post-service evidence of a back condition 
was in a September 1999 VA medical record showing that the 
veteran sought treatment for low back pain.  At that time, 
the veteran indicated that he had back pain ever since 
service in 1973 as a result of lifting a cannon.  The veteran 
also reported that he reinjured his back in a June 1999 motor 
vehicle accident (MVA).  Physical examination revealed point 
tenderness.  The assessment was low back pain from the MVA.  

In an April 2005 VA outpatient record, the veteran complained 
of exacerbation of his chronic low back pain with no recent 
injuries.  The assessment was low back pain. An X-ray report 
indicated that three views of the lumbar spine showed small 
anterior osteophyte formation.  Bony alignment appeared 
normal and no acute bone injuries were seen.  A January 2006 
VA medical record reflects that an MRI showed spinal stenosis 
(narrowing of spinal canal).   

A December 2006 VA examination report notes that the examiner 
reviewed the veteran's claims file.  The veteran stated that 
prior to military service he did not have back problems.  He 
reported an injury in 1974 when he was lifting a very heavy 
object and he stated that he sustained a twisting injury.  
The examiner noted that there was a note of this in a March 
1974 SMR, which showed that the veteran was treated with 
anti-inflammatory medicine.  The veteran reported that it did 
get somewhat better, but the back pain would be off and on 
related to activities.  The veteran stated that since his 
discharge, he has had chronic progressive back pain that is 
constant and radiates to his left foot.  Examination 
demonstrated that the veteran's spine had no gross deformity.  
He was tender to palpation in the lower lumbar spine.  He had 
forward flexion to 90 degrees and was able to touch his toes.  
The veteran was able to demonstrate extension to 
approximately 25 degrees and lateral flexion and rotation to 
the left and right to approximately 30 degrees.  The examiner 
noted that a review of January 2006 radiographic studies of 
the veteran's lumbar spine revealed numerous abnormalities 
with an annular disc bulge at L4-L5; hypertrophic changes of 
his apophyseal joint and thickening of the ligamentum flavum.  
Degenerative stenosis of the canals at L4-L5 bilaterally.  
There is stenosis of the neural foramina bilaterally at L3-L4 
and L5-Sa secondary to facet hypertrophy.  The diagnosis was 
chronic lumbar strain and mild neuroforaminal stenosis.

The examiner provided an opinion, indicating that after a 
review of the veteran's radiographic studies as well as the 
claims file,  he would say that it was less likely than not 
that the veteran's current back issues relate to any service 
related injury.  He explained that the veteran's changes in 
his lumbar spine currently are global and multilevel and 
these involve hypertrophy of numerous facet joint, etc., as 
commonly seen with degenerative disc disease and chronic back 
issues.  He opined that these do not normally stem from a 
form of trauma.  The examiner opined that the injury the 
veteran sustained while in the military did improve and 
likely represented more of a strain type injury.    

The only medical opinion that addresses the question of 
etiology of the veteran's current back condition, diagnosed 
as chronic lumbar strain and mild neuroforaminal stenosis, is 
the one that was offered in conjunction with the December 
2006 VA examination, and that opinion weighs against the 
claim for service connection.  The VA examiner essentially 
opined that the veteran's current back condition is related 
to degenerative disc disease and chronic back issues, and is 
not the result of any trauma as alleged by the veteran.  He 
further opined that the injury the veteran sustained in 
service was essentially a strain type injury that was acute 
and resolved in service.  The VA examiner's opinion concluded 
that the veteran's current back conditions were less likely 
than not related to any service injury.

The Board finds that such opinion constitutes  probative 
evidence on the nexus question, inasmuch as it was based on 
examination of the veteran, and consideration of his 
documented evidence and assertions; the opinion also reflects 
a thorough discussion of the veteran's post-service 
complaints of back pain and etiology of his current back 
conditions.  Moreover, the rationale underlying the opinion 
is reasonable and supportive by the objective record and 
apparent consideration of sound medical principles.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Furthermore, the other 
competent medical evidence of record did not indicate that 
any current back condition or complaints of back pain were 
related to service, or any incident therein.  In fact, the 
Board notes that in the September 1999 VA medical record, the 
examiner assessed the veteran with low back pain as secondary 
to a June 1999 MVA; not to the veteran's back injury in 
service.  Significantly, moreover, neither the veteran nor 
his representative has presented or alluded to the existence 
of any contrary medical evidence or opinion, i.e., an opinion 
that actually supports that the contention that a current 
back condition is related to an in-service injury. 

In addition to the medical evidence addressed above, the 
Board has considered the veteran's and his representative's 
contentions in connection with the claim on appeal.  However, 
as each is a layman without appropriate medical training and 
expertise, the veteran nor his representative, is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current back disability and an alleged in-service injury.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Lastly, there is no evidence of arthritis of the back within 
one year of service discharge.  Therefore, presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

For the reasons stated, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a back injury; hence, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


